

 
 

--------------------------------------------------------------------------------

 
 

FIRST AMENDMENT
TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT




This First Amendment (the “Amendment”) to that certain Amended and Restated
Employment Agreement made and entered into as of December 31, 2008 by and
between Sprint Nextel Corporation and Keith O. Cowan (the “Agreement”) is made
and entered into August 5, 2010 (the “Amendment Effective Date”).  Certain
capitalized term shall have the meaning ascribed to them in the Agreement.


WHEREAS, the Company and the Executive desire that Executive continue his
employment beyond the Initial Employment Term and to amend the Agreement as
provided herein.


NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements set forth herein and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the Company and the
Executive hereby amend the Agreement as follows:


Conditioned upon Executive’s continued employment through the earliest of (a)
June 30, 2011, (b) Executive’s resignation mutually agreeable to Executive and
the Chief Executive Officer, or (c) employment termination by the Company not
for Cause or by the Executive for Good Reason (“Retention Date”):


1.  
Solely for the purposes of any Award Agreement for any of Executive’s unvested
stock options and restricted stock units outstanding as of the Amendment
Effective Date and as of his termination of employment not for Cause on or after
the Retention Date (“Outstanding Equity”), to the extent necessary to avoid a
forfeiture of such Outstanding Equity,

a.  
the term “Termination Date” in such Award Agreement shall be read as though
Executive were receiving severance pay from us through the originally scheduled
applicable vesting date,

b.  
Executive shall be permitted to exercise a stock option vested by application of
the foregoing subparagraph up through the 90th day following such vesting date,

subject to the continued applicability of the performance adjustments of any
performance-based restricted stock units and to Executive’s compliance with the
restrictive covenants in the Agreement through the earlier of the applicable
vesting date and the end of the Restricted Period;
2.  
Notwithstanding the terms of an applicable plan, Executive shall be entitled to
receive a payout of the performance units granted under the 2009 and 2010
Long-term Incentive Plan (the “LTIP”) based on actual performance, and pro-rated
for the period of time he was an employee, over the entire three-year
performance period of the applicable LTIP, to be paid following certification of
performance results after the applicable third annual performance period; and

 
 
 

--------------------------------------------------------------------------------

Cowan Employment Agreement First Amendment
 
3.  
Notwithstanding the terms of any 2011 Short-term Incentive Plan (the “STIP”),
Executive shall be entitled to receive a payout under the 2011 STIP based on
actual performance, and prorated for the period of time he is an employee, in
2011, to be paid following certification of performance results after 2011.



In all other respects, the terms, conditions and provisions of the Agreement
shall remain the same.


IN WITNESS WHEREOF, the Company has caused this Amendment to be signed by an
officer pursuant to the authority of its Board, and the Executive has executed
this Amendment, effective as of the day and year first written above.




SPRINT NEXTEL CORPORATION






/s/ Sandra J. Price                                           
By: Sandra J. Price






EXECUTIVE






/s/ Keith O. Cowan
Keith O. Cowan



Page of 2 of 2
 
 

--------------------------------------------------------------------------------

 
